Citation Nr: 1010209	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  

2.  Whether there was clear and unmistakable error (CUE) in a 
May 8, 1951, rating decision which denied entitlement to 
service connection for bilateral hearing loss.

3.  Whether there was clear and unmistakable error (CUE) in a 
July 18, 2000, rating decision which denied the Veteran's 
claim to reopen a previously disallowed claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her Son, and her Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1946.  The Veteran died in March 2005; the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and January 2010 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The appellant 
testified before the undersigned Veterans Law Judge in 
December 2006; a transcript of that hearing is associated 
with the claims folder.

Historically, the Board denied entitlement to DIC based on 
38 U.S.C. § 1318 in an August 2007 decision.  The appellant 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  By an October 2009 Order of the Court, the 
Court granted a Joint Motion for Remand, vacated the August 
2007 Board decision, and remanded the matter for 
readjudication.  Thereafter, the Board remanded the issue of 
entitlement to DIC based on 38 U.S.C. § 1318 to the agency of 
original jurisdiction (AOJ) in November 2009.  For reasons 
discussed in more detail below, the Board finds that there 
was not substantial compliance with its remand; thus, it may 
not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant is seeking entitlement to DIC benefits under 
38 U.S.C. § 1318 based on a theory that the Veteran was 
"entitled to receive" a total disability rating for 
service-connected bilateral hearing loss for at least ten 
years immediately preceding his death.  In its November 2009 
remand, the Board noted that the appellant, in asserting her 
claim, had raised the issue of whether there was clear and 
unmistakable error (CUE) in past rating decisions which had 
denied entitlement to service connection for bilateral 
hearing loss.  This inextricably intertwined issue had not 
yet been adjudicated; thus, the Board remanded the underlying 
claim for entitlement to DIC under 38 U.S.C. § 1318 and 
directed the AOJ to "[r]eview all final denials of service 
connection for hearing loss issued prior to the Veteran's 
initial grant of service connection in January 2005" for a 
determination as to whether there was CUE.  The appellant and 
her attorney were to be notified of these determinations and 
provided with notice of her appellate rights.  

In January 2010, the RO issued a rating decision in which it 
addressed whether the prior final denials of service 
connection for defective hearing, dated May 8, 1951, and July 
18, 2000, were clearly and unmistakably erroneous.  No 
mention was made of a letter denial sent to the Veteran in 
July 1979 notifying him that his "reopened claim [for 
hearing loss] is a duplicate of [his] prior claim," and that 
the RO "must continue to deny [his] claim for this 
condition."  Under these circumstances, the Board finds that 
there was not substantial compliance with its remand 
directives.  As such, a remand is necessary to adjudicate the 
issue of whether there was CUE in a July 1979 decision which 
denied the Veteran's request to reopen his previously 
disallowed claim of entitlement to service connection for 
bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Following the issuance of the January 2010 rating decision, 
the appellant's attorney submitted written correspondence in 
which she continued to assert CUE in the May 8, 1951, and 
July 18, 2000, rating decisions.  Attorney Letter received in 
February 2010.  She also indicated that the file should be 
returned to the Board "for final review."  Id. at 1.  

The Board is of the opinion that the above statements can be 
construed as expressing disagreement and a desire for 
appellate review regarding the January 2010 denial of whether 
there was CUE in the RO rating decisions dated May 8, 1951, 
and July 18, 2000.  While acknowledging that the appellant's 
attorney is not crystal clear as to her intent to file a 
notice of disagreement, she continues to assert that the RO 
erred in adjudicating the Veteran's claims and she indicates 
that the file should be submitted to the Board for review.  
See 38 C.F.R. § 20.201 (2009) (a 'notice of disagreement' is 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative action by the AOJ and a desire for 
appellate review).  

The February 2010 correspondence was received within one year 
of the January 2010 rating decision.  Thus, the Board finds 
that the Veteran has filed a timely notice of disagreement.  
The Court has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to these 
issues.  38 C.F.R. § 19.26 (2009).  The appellant will then 
have the opportunity to file a timely substantive appeal if 
she wishes to complete an appeal to the Board.  

Since a favorable determination on any of the issues 
discussed above could affect the adjudication of the 
appellant's claim for entitlement to DIC based on 38 U.S.C. 
§ 1318, this issue must also be remanded again.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (all issues 
"inextricably intertwined" with an issue certified for an 
appeal are to be identified and developed prior to appellate 
review).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Adjudicate the issue of whether there 
was CUE in an RO decision dated in July 
1979, which denied the Veteran's request 
to reopen a previously disallowed claim of 
entitlement to service connection for 
bilateral hearing loss.  A separate rating 
action should be issued by the AOJ and the 
appellant should be notified of her 
appellate rights.  The appellant  should 
also be informed that this new rating 
action, if unfavorable, will not be before 
the undersigned unless it is appealed to 
the Board.  

2.  Issue a statement of the case as to the 
issue of whether there was CUE in the May 
8, 1951, rating decision which denied 
entitlement to service connection for 
bilateral hearing loss, and whether there 
was CUE in the July 18, 2000, rating 
decision which denied the Veteran's request 
to reopen a previously disallowed claim of 
entitlement to service connection for 
bilateral hearing loss.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


